Name: Directive 2012/12/EU of the European Parliament and of the Council of 19Ã April 2012 amending Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption
 Type: Directive
 Subject Matter: health;  beverages and sugar;  marketing;  food technology;  consumption
 Date Published: 2012-04-27

 27.4.2012 EN Official Journal of the European Union L 115/1 DIRECTIVE 2012/12/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 April 2012 amending Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In order to protect the interests of consumers and to enhance the free movement of fruit juices and certain similar products within the Union, Council Directive 2001/112/EC (3) has laid down specific provisions regarding production, composition and labelling of the products concerned. Those rules should be adapted to technical progress and should, as far as possible, take account of developments in relevant international standards, in particular the Codex General Standard for fruit juices and nectars (Codex Stan 247-2005) which was adopted by the Codex Alimentarius Commission during its 28th session held from 4 to 9 July 2005 (Codex Standard). The Codex Standard establishes, in particular, quality factors and labelling requirements for fruit juices and similar products. (2) Without prejudice to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (4), it is necessary to amend the specific provisions of Directive 2001/112/EC concerning the labelling of fruit juices and similar products to reflect the new rules on authorised ingredients, such as those pertaining to the addition of sugars, which are no longer authorised in fruit juices. For other products, added sugars should continue to be labelled in accordance with Directive 2000/13/EC. (3) The nutrition claim with no added sugars, as listed in the Annex to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (5), has been used in relation to fruit juices for a very long time. In the light of the new compositional requirements for fruit juices provided for in this Directive, its disappearance from one day to the next after a transitional period might not allow an immediate clear distinction to be made between fruit juices and other drinks in terms of the addition of sugars in the products, which would be detrimental to the fruit juices sector. In order to enable the industry to inform consumers properly, it should be possible to use, for a limited time, a statement indicating that no fruit juices contain added sugars. (4) In order to bring the Annexes to Directive 2001/112/EC into line with developments in relevant international standards and to take into account technical progress, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending those Annexes, with the exception of Part I of Annex I, and of Annex II. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (5) In order to allow Member States to adopt national laws, regulations and administrative provisions necessary to comply with this Directive, a transposition period of 18 months should be established. During that period the requirements of Directive 2001/112/EC, without the amendments introduced by this Directive, should remain applicable. (6) In order to take into account the interests of economic operators who place on the market or label their products in accordance with the requirements applicable before the application of the national provisions transposing this Directive, it is necessary to establish appropriate transitional measures. Therefore, this Directive should provide that those products may continue to be marketed for a limited time beyond the transposition period. (7) Since the objective of this Directive, namely to adapt Directive 2001/112/EC to technical progress whilst taking into account the Codex Standard, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (8) Directive 2001/112/EC should be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 2001/112/EC Directive 2001/112/EC is amended as follows: (1) in Article 1, the following paragraph is added: The products defined in Annex I are subject to provisions of Union law applicable to food, such as Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (6), unless this Directive provides otherwise. (2) Article 2 is deleted; (3) Article 3 is amended as follows: (a) point 3 is replaced by the following: 3. For products manufactured from two or more fruits, except where lemon and/or lime juice are used under the conditions laid down in point 2 of Part II of Annex I, the product name shall be composed of a list of the fruits used, in descending order of the volume of the fruit juices or purÃ ©es included, as indicated in the list of ingredients. However, in the case of products manufactured from three or more fruits, the indication of the fruits used may be replaced by the words several fruits  or a similar wording, or by the number of fruits used.; (b) point 4 is deleted; (4) Article 4 is replaced by the following: Article 4 The labelling of concentrated fruit juice referred to in point 2 of Part I of Annex I, not intended for delivery to the final consumer, shall bear a reference indicating the presence and quantity of added lemon juice, lime juice or acidifying agents permitted by Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (7). This reference shall appear on one of the following:  on the packaging,  on a label attached to the packaging, or  on an accompanying document. (5) in Article 5, the following paragraph is added: This Directive shall apply to the products defined in Annex I which are placed on the market within the Union in accordance with Regulation (EC) No 178/2002.; (6) Article 7 is replaced by the following: Article 7 In order to bring the Annexes to this Directive into line with developments in relevant international standards and to take into account technical progress, the Commission shall be empowered to adopt delegated acts in accordance with Article 7a to amend the Annexes to this Directive, with the exception of Part I of Annex I, and of Annex II.; (7) the following Article is inserted: Article 7a 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7 shall be conferred on the Commission for a period of five years from 28 October 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 7 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (8) Article 8 is deleted. (9) the Annexes are replaced by the text set out in the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive before 28 October 2013. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Member States shall apply those provisions from 28 October 2013. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Transitional measures 1. Products which are placed on the market or labelled before 28 October 2013 in accordance with Directive 2001/112/EC may continue to be marketed until 28 April 2015. 2. The statement from 28 October 2015 no fruit juices contain added sugars may appear on the label in the same field of vision as the name of products referred to in points 1 to 4 of Part I of Annex I until 28 October 2016. Article 4 Entry into force This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 5 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 19 April 2012. For the European Parliament The President M. SCHULZ For the Council The President M. BÃDSKOV (1) OJ C 84, 17.3.2011, p. 45. (2) Position of the European Parliament of 14 December 2011 (not yet published in the Official Journal) and decision of the Council of 8 March 2012 (not yet published in the Official Journal). (3) OJ L 10, 12.1.2002, p. 58. (4) OJ L 109, 6.5.2000, p. 29. (5) OJ L 404, 30.12.2006, p. 9. (6) OJ L 31, 1.2.2002, p. 1.; (7) OJ L 354, 31.12.2008, p. 16.; ANNEX ANNEX I PRODUCT NAMES, DEFINITIONS OF PRODUCTS AND CHARACTERISTICS I. DEFINITIONS (a) Fruit juice The fermentable but unfermented product obtained from the edible part of fruit which is sound and ripe, fresh or preserved by chilling or freezing of one or more kinds mixed together having the characteristic colour, flavour and taste typical of the juice of the fruit from which it comes. Flavour, pulp, and cells obtained by suitable physical means from the same species of fruit may be restored to the juice. In the case of citrus fruits, the fruit juice must come from the endocarp. Lime juice, however, may be obtained from the whole fruit. Where juices are processed from fruits with pips, seeds and peel, parts or components of pips, seeds and peel shall not be incorporated in the juice. This provision shall not apply to cases where parts or components of pips, seeds and peel cannot be removed by good manufacturing practices. The mixing of fruit juice with fruit purÃ ©e is authorised in the production of the fruit juice. (b) Fruit juice from concentrate The product obtained by reconstituting concentrated fruit juice defined in point 2 with potable water that meets the criteria set out in Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (1). The soluble solids content of the finished product shall meet the minimum Brix level for reconstituted juice specified in Annex V. If a juice from concentrate is manufactured from a fruit not mentioned in Annex V, the minimum Brix level of the reconstituted juice shall be the Brix level of the juice as extracted from the fruit used to make the concentrate. Flavour, pulp and cells obtained by suitable physical means from the same species of fruit may be restored to the fruit juice from concentrate. The fruit juice from concentrate is prepared by suitable processes, which maintain the essential physical, chemical, organoleptical and nutritional characteristics of an average type of juice of the fruit from which it comes. The mixing of fruit juice and/or concentrated fruit juice with fruit purÃ ©e and/or concentrated fruit purÃ ©e is authorised in the production of fruit juice from concentrate. 2. Concentrated fruit juice The product obtained from fruit juice of one or more fruit species by the physical removal of a specific proportion of the water content. Where the product is intended for direct consumption, the removal shall be at least 50 % of the water content. Flavour, pulp and cells obtained by suitable physical means from the same species of fruit may be restored to the concentrated fruit juice. 3. Water extracted fruit juice The product obtained by diffusion with water of:  pulpy whole fruit whose juice cannot be extracted by any physical means, or  dehydrated whole fruit. 4. Dehydrated/powdered fruit juice The product obtained from fruit juice of one or more fruit species by the physical removal of virtually all the water content. 5. Fruit nectar The fermentable but unfermented product which:  is obtained by adding water with or without the addition of sugars and/or honey to the products defined in points 1 to 4 to fruit purÃ ©e and/or to concentrated fruit purÃ ©e and/or to a mixture of those products, and  meets the requirements of Annex IV. Without prejudice to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (2), where fruit nectars are manufactured without added sugars or with reduced energy value, sugars may be replaced wholly or partially by sweeteners, in accordance with Regulation (EC) No 1333/2008. Flavour, pulp and cells obtained by suitable physical means from the same species of fruit may be restored to the fruit nectar. II. AUTHORISED INGREDIENTS, TREATMENTS AND SUBSTANCES 1. Composition The species corresponding to the botanical name in Annex V shall be used in the preparation of fruit juices, fruit purÃ ©es and fruit nectars bearing the product name for the applicable fruit or the common name of the product. For fruit species not included in Annex V, the correct botanical or common name shall apply. For fruit juice the Brix level shall be the one of the juice as extracted from the fruit and shall not be modified, except by blending with the juice of the same species of fruit. The minimum Brix level established in Annex V for reconstituted fruit juice and reconstituted fruit purÃ ©e is exclusive of the soluble solids of any added optional ingredients and additives. 2. Authorised ingredients Only the following ingredients may be added to the products referred to in Part I:  Vitamins and minerals as authorised in Regulation (EC) No 1925/2006 of the European Parliament and of the Council of 20 December 2006 on the addition of vitamins and minerals and of certain other substances to foods (3);  Food additives authorised in accordance with Regulation (EC) No 1333/2008; and in addition:  For fruit juice, fruit juices from concentrate and concentrated fruit juices: restored flavour, pulp and cells;  For grape juice: restored salts of tartaric acids;  For fruit nectars: restored flavour, pulp and cells; sugars and/or honey up to 20 % of the total weight of the finished products; and/or sweeteners; A claim stating that sugars have not been added to fruit nectar, and any claim likely to have the same meaning for the consumer, may only be made where the product does not contain any added mono- or disaccharides or any other food used for its sweetening properties, including sweeteners as defined in Regulation (EC) No 1333/2008. If sugars are naturally present in fruit nectar, the following indication should also appear on the label: contains naturally occurring sugars ;  For products referred to in point (a), the first indent of point (b), point (c), the second indent of point (e) and point (h) of Annex III: sugars and/or honey;  For products defined in points 1 to 5 of Part I, in order to regulate acidic taste: lemon and/or lime juice and/or concentrated lemon and/or lime juice, up to 3 g per litre of juice, expressed as anhydrous citric acid;  For tomato juice and tomato juice from concentrate: salt, spices and aromatic herbs. 3. Authorised treatments and substances Only the following treatments may be applied and only the following substances may be added to the products referred to in Part I:  Mechanical extraction processes;  The usual physical processes, including in-line water extraction (diffusion) of the edible part of fruits other than grapes for the manufacture of concentrated fruit juices, provided that the fruit juices thus obtained comply with point 1 of Part I;  For grape juice, where sulphitation with sulphur dioxide of the grapes has been used, desulphitation by physical means is authorised, provided that the total quantity of SO2 present in the final product does not exceed 10 mg/l;  Enzyme preparations: pectinases (for breakdown of pectin), proteinases (for breakdown of proteins) and amylases (for breakdown of starch) meeting the requirements of Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes (4);  Edible gelatine;  Tannins;  Silica sol;  Charcoal;  Nitrogen;  Bentonite as an adsorbent clay;  Chemically inert filtration aids and precipitation agents (including perlite, washed diatomite, cellulose, insoluble polyamide, polyvinylpolypyrrolidone, polystyrene), which comply with Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food (5);  Chemically inert adsorption aids which comply with Regulation (EC) No 1935/2004, and which are used to reduce the limonoid and naringin content of citrus juice without significantly affecting the limonoid glucosides, acid, sugars (including oligosaccharides) or mineral content. ANNEX II DEFINITIONS OF RAW MATERIALS For the purposes of this Directive, the following definitions shall apply: (1) Fruit All fruits. For the purposes of this Directive, tomatoes are also considered as fruit. The fruit shall be sound, appropriately mature, and fresh or preserved by physical means or by treatment(s), including post-harvest treatments applied in accordance with Union law. (2) Fruit purÃ ©e The fermentable but unfermented product obtained by suitable physical processes such as sieving, grinding, milling the edible part of whole or peeled fruit without removing the juice. (3) Concentrated fruit purÃ ©e The product obtained from fruit purÃ ©e by the physical removal of a specific proportion of its water content. Concentrated fruit purÃ ©e may have restored flavour which shall be obtained by suitable physical means, as defined in point 3 of Part II of Annex I and all of which must be recovered from the same species of fruit. (4) Flavour Without prejudice to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods (6), flavours for restoration are obtained during the processing of the fruit by applying suitable physical processes. Those physical processes may be applied to retain, preserve or stabilise the flavour quality and include in particular squeezing, extraction, distillation, filtration, adsorption, evaporation, fractionation and concentration. Flavour is obtained from the edible parts of the fruit; however it could also be cold pressed oil from citrus peel and compounds from the stones. (5) Sugars  sugars as defined by Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption (7),  fructose syrup,  sugars derived from fruits. (6) Honey The product defined by Council Directive 2001/110/EC of 20 December 2001 relating to honey (8). (7) Pulp or cells The products obtained from the edible parts of fruit of the same species without removing the juice. Furthermore, for citrus fruit, pulp or cells are the juice sacs obtained from the endocarp. ANNEX III PARTICULAR DESIGNATIONS FOR CERTAIN PRODUCTS LISTED IN ANNEX I (a) vruchtendrank , for fruit nectars; (b) SÃ ¼Ã most ; The designation SÃ ¼Ã most  may be used only in conjunction with the product names Fruchtsaft  or Fruchtnektar :  for fruit nectar obtained exclusively from fruit juices, concentrated fruit juices or a mixture of these products, unpalatable in the natural state because of their high natural acidity,  for fruit juice obtained from apples or from pears, with the addition of apples where appropriate, but with no added sugar; (c) succo e polpa  or sumo e polpa , for fruit nectars obtained exclusively from fruit purÃ ©e and/or concentrated fruit purÃ ©e; (d) Ã ¦blemost , for apple juice with no added sugar; (e)  sur ¦ saft , together with the name (in Danish) of the fruit used, for juices with no added sugar obtained from blackcurrants, cherries, redcurrants, whitecurrants, raspberries, strawberries or elderberries,  sÃ ¸d ¦ saft  or sÃ ¸det ¦ saft  together with the name (in Danish) of the fruit used, for juices obtained from this fruit, with more than 200 g of added sugar per litre; (f) Ã ¤ppelmust/Ã ¤pplemust , for apple juice with no added sugar; (g) mosto , synonym of grape juice; (h) smiltsÃ rkÃ ¡Ã ·u sula ar cukuru  or astelpaju mahl suhkruga  or sÃ odzony sok z rokitnika  for juices obtained from seabuckthorn berries with no more than 140 g of added sugar per litre. ANNEX IV SPECIAL PROVISIONS RELATING TO FRUIT NECTARS Fruit nectars made from Minimum juice and/or purÃ ©e content (% by volume of finished product) I. Fruits with acidic juice unpalatable in the natural state Passion fruit 25 Quito naranjillos 25 Blackcurrants 25 Whitecurrants 25 Redcurrants 25 Gooseberries 30 Seabuckthorn berries 25 Sloes 30 Plums 30 Quetsches 30 Rowanberries 30 Rose hips 40 Sour cherries 35 Other cherries 40 Bilberries 40 Elderberries 50 Raspberries 40 Apricots 40 Strawberries 40 Mulberries/blackberries 40 Cranberries 30 Quinces 50 Lemons and limes 25 Other fruits belonging to this category 25 II. Low-acid, pulpy or highly flavoured fruits with juice unpalatable in the natural state Mangoes 25 Bananas 25 Guavas 25 Papayas 25 Lychees 25 Azeroles (Neapolitan medlars) 25 Soursop 25 Bullocks heart or custard apple 25 Sugar apples 25 Pomegranates 25 Cashew fruits 25 Spanish plums 25 Umbu 25 Other fruits belonging to this category 25 III. Fruits with juice palatable in the natural state Apples 50 Pears 50 Peaches 50 Citrus fruits except lemons and limes 50 Pineapples 50 Tomatoes 50 Other fruits belonging to this category 50 ANNEX V MINIMUM BRIX LEVELS FOR RECONSTITUTED FRUIT JUICE AND RECONSTITUTED FRUIT PURÃ E Common Name of the Fruit Botanical Name Minimum Brix levels Apple (*) Malus domestica Borkh. 11,2 Apricot (**) Prunus armeniaca L. 11,2 Banana (**) Musa x paradisiaca L. (excluding plantains) 21,0 Blackcurrant (*) Ribes nigrum L. 11,0 Grape (*) Vitis vinifera L. or hybrids thereof Vitis labrusca L. or hybrids thereof 15,9 Grapefruit (*) Citrus x paradisi Macfad. 10,0 Guava (**) Psidium guajava L. 8,5 Lemon (*) Citrus limon (L.) Burm.f. 8,0 Mango (**) Mangifera indica L. 13,5 Orange (*) Citrus sinensis (L.) Osbeck 11,2 Passion Fruit (*) Passiflora edulis Sims 12,0 Peach (**) Prunus persica (L.) Batsch var. persica 10,0 Pear (**) Pyrus communis L. 11,9 Pineapple (*) Ananas comosus (L.) Merr. 12,8 Raspberry (*) Rubus idaeus L. 7,0 Sour Cherry (*) Prunus cerasus L. 13,5 Strawberry (*) Fragaria x ananassa Duch. 7,0 Tomato (*) Lycopersicon esculentum, Mill. 5,0 Mandarin (*) Citrus reticulata Blanco 11,2 For those products marked with an asterisk (*), which are produced as a juice, a minimum relative density is determined as such in relation to water at 20/20 °C. For those products marked with two asterisks (**), which are produced as a purÃ ©e, only a minimum uncorrected Brix reading (without correction of acid) is determined. . (1) OJ L 330, 5.12.1998, p. 32. (2) OJ L 404, 30.12.2006, p. 9. (3) OJ L 404, 30.12.2006, p. 26. (4) OJ L 354, 31.12.2008, p. 7. (5) OJ L 338, 13.11.2004, p. 4. (6) OJ L 354, 31.12.2008, p. 34. (7) OJ L 10, 12.1.2002, p. 53. (8) OJ L 10, 12.1.2002, p. 47.